Citation Nr: 1222207	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  08-28 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder claimed as PTSD.

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to January 1983 and from March 1995 to December 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 (for the TDIU claim) rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Petersburg, Florida.  

As the record contains diagnoses of psychiatric disorders other than posttraumatic stress disorder, the Board has restyled the claim as shown on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 2000 rating decision denied service connection for posttraumatic stress disorder; the Veteran timely filed a notice of disagreement, a statement of the case was issued, and the Veteran submitted a substantive appeal but withdrew the appeal on the claim of service connection for posttraumatic stress disorder.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD has been received since the October 2000 rating decision.

3.  Service connection is in effect for intervertebral disc syndrome, lumbosacral spine, currently evaluated at 40 percent; residuals of a right shoulder injury, currently evaluated at 30 percent; intervertebral disc syndrome, cervical spine, currently evaluated at 20 percent; right arm radiculopathy as secondary to cervical spine associated with intervertebral disc syndrome, cervical spine, currently evaluated at 20 percent; and headaches, currently evaluated at 10 percent.

4.  The Veteran has a combined rating of 80 percent with a single disability rated at 40 percent.  

5.  The competent evidence shows that the Veteran's service-connected disabilities, alone or in combination, prevent him from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The October 2000 rating decision denying service connection for posttraumatic stress disorder became final.  38 U.S.C.A. § 7105(c)(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

2.  New and material evidence has been received since the October 2000 denial of service connection for posttraumatic stress disorder.  38 U.S.C.A. §§ 1110, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2011). 

3.  The criteria for entitlement to total disability based upon individual unemployability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim for service connection for an acquired psychiatric disorder, claimed as PTSD is reopened and the claim of total disability based upon individual unemployability is resolved in the Veteran's favor, the only matters disposed of in this decision, further discussion here of compliance with the VCAA with regard to the claim is not necessary.

Reopening the Claim of Service Connection for Posttraumatic Stress Disorder

The Veteran's claim to reopen involves an underlying claim of service connection for posttraumatic stress disorder (PTSD).

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The record establishes that the claim of service connection for PTSD was originally denied in October 2000.  The Veteran was informed of the decision in an October 2000 notification letter.  The Veteran filed a timely notice of disagreement and in February 2002, the RO issued a statement of the case.  The Veteran then filed a substantive appeal received in February 2002.  In March 2003, however, the Veteran in writing withdrew the appeal to the Board concerning the October 2000 rating decision that denied service connection for PTSD.  38 C.F.R. § 20.204.  The withdrawal of the appeal is considered a withdrawal of the notice of disagreement and the substantive appeal.  Id.  Stated another way, the effect is the same as if the Veteran had never filed a notice of disagreement to the October 2000 ratings decision.  As a result, the October 2000 decision became final.  38 U.S.C.A. § 7105(c)(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West , 12 Vet. App. 312, 314 (1990).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

As noted, the RO denied service connection for PTSD in the prior final October 2000 decision, finding that there was no diagnosis that the Veteran currently suffered from PTSD, any relationship of a current disability to service, and a lack of evidence of verifiable stressors.  The Veteran submitted a claim to reopen in August 2006 and the RO reopened the claim in January 2008, but denied the claim on the merits.  

The present appeal ensued.  Regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the prior final rating decision in October 2000, VA has received additional evidence, including VA treatment records, and lay statements by the Veteran.  The evidence from the Veteran disclosed new stressors.  The medical records include a February 2006 VA examination where the examiner diagnosed PTSD and noted that the Veteran's current psychiatric symptoms could have had resulted from the newly reported stressors during service.  

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  The VA examination shows a relationship between the Veteran's psychiatric symptoms and his service.  As the Board must presume the credibility of the evidence, the evidence of new stressors raises a reasonable possibility of substantiating the claim.  There now is a definite diagnosis of PTSD.  The evidence shows a possible link between the Veteran's service and his psychiatric disabilities.  The lack of a relationship between the disabilities and service was another reason for denial in the previous October 2000 rating decision.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for PTSD (now characterized as entitlement to service connection for an acquired psychiatric disorder).  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Claim for Total Disability Based Upon Individual Unemployability (TDIU)

The Veteran contends that he is entitled to TDIU because his service-connected disabilities prevent him from obtaining and maintaining gainful employment.

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1. 

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 
1 Vet. App. 356, 358 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16; Hatlestad v. Brown, 5 Vet. App. 524. 529 (1993) (central inquiry in TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability).  The word "substantially" suggests an intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

The Veteran is currently service-connected for intervertebral disc syndrome, lumbosacral spine, currently evaluated at 40 percent; residuals of a right shoulder injury, currently evaluated at 30 percent; intervertebral disc syndrome, cervical spine, currently evaluated at 20 percent; right arm radiculopathy as secondary to cervical spine associated with intervertebral disc syndrome, cervical spine, currently evaluated at 20 percent; and headaches, currently evaluated at 10 percent.

The Veteran's combined disability rating is 80 percent and his back disability alone is rated at 40 percent.

Evidence in the file establishes that the Veteran is right handed and has a GED high school diploma.

In January 2008, the Veteran underwent a VA examination, where it was noted the Veteran last worked in 1995.  As to his right shoulder disability, the Veteran cannot do any task requiring repeated lifting with the right shoulder or write for long periods of time.  It has also resulted on the Veteran's inability to lift weights or work out in a gym.  As to his cervical spine disability, the Veteran has not has any incapacitating episodes requiring bed rest prescribed by a physician but he needs to avoid turning his head from side to side or up and down.  The Veteran avoids sitting for periods longer than 10 to 15 minutes and holding grocery bags for too long.  The Veteran does not sweep as long as he use to.  The Veteran does not use assistive devices and his lumbosacral disability has not resulted in any incapacitating episodes requiring bed rest prescribed by a physician.  Besides avoiding sitting longer than 10-15 minutes, the Veteran cannot do repeated movements for a prolonged time and he avoids bending.  He also tries not to walk longer than 5 minutes at a time.  The lumbosacral disability has affected his sleep.  He walks with a limping gait.  He has daily headaches which require him to sit or lay down.  The right arm radiculopathy also limits his endurance for writing and he cannot hold objects in the right hand for long periods.  

The examiner concluded that an average person would be able to work a sedentary position with the Veteran's medical conditions but there would be additional limitations because the Veteran could not write too long or do repeated lifting.  He also cannot hold things in the right hand for a long period of time.  

In a second VA examination occurring in April 2009, the examiner came to the same conclusions regarding occupational and functional limitations as in the January 2008 VA examination but also noted that flare-ups of the headache disability required the Veteran to lie down for 3 to 30 minutes when he has headache pain.  The shoulder disability has resulted in the Veteran avoiding lifting anything over 10 pounds.  In addition, the Veteran had to take breaks while brushing his teeth.

The Board finds that the evidence supports granting the Veteran's TDIU claim.  The competent evidence shows that the Veteran's service-connected cervical spine, lumbosacral spine, right shoulder, and migraine headaches disabilities are sufficient to render him unemployable.  Both VA examinations determined that the Veteran could perform sedentary work but he had additional limitations in writing, lifting, or grasping with his right hand, which is his dominant hand.  In addition, the Board notes functional limitations in walking or other tasks such as bending and lifting over his head.  When he has a flare- up of his headache disability, he must either sit or lie down for a period as long as 30 minutes.  The examiner in the January 2008 examination noted the Veteran could sit for 10 to 15 minutes at a time, which makes sedentary work hard to imagine.  The ability to work only a few hours a day or only sporadically is not the ability to engage in substantive gainful employment.  Moore, 1 Vet. App. at 358.  Finally, the April 2009 examination reported that the Veteran had to take a break and rest while brushing his teeth which suggests any type of work activity would be very difficult at best.

The central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad, supra.  Here, the evidence is that the disabilities of sufficient severity to render the Veteran practically unemployable.  The ability to work at best in a sedentary position with additional limitations on writing, sitting, lifting, or bending clearly indicates it would make employment difficult, if not impossible, for the Veteran.  The Board therefore finds he is unable to secure and maintain substantially gainful employment solely as a result of his service-connected disabilities.  

The Board notes that the Veteran's current combined disability evaluation for compensation at all relevant times is 80 percent.  There also during the relevant period at least one single service-connected disability ratable at 40 percent or more (in this case, the lumbosacral disability).  Lastly, he has been shown to be unemployable due to his service-connected disabilities.  Accordingly, the Veteran is entitled to a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).

Given the foregoing, the evidence establishes that the Veteran is unable to secure and maintain substantially gainful employment.  Because of this finding and the schedular criteria for a TDIU have been met, the Board finds that entitlement to TDIU is warranted.


ORDER

New and material evidence having been received, service connection for posttraumatic stress disorder is considered reopened, to this extend the appeal is granted.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board notes that although the claim for service connection for posttraumatic stress disorder (PTSD) is now reopened, the Veteran has also been diagnosed with depression.  

As the record contains diagnoses of psychiatric disorders other than posttraumatic stress disorder, the Board has restyled the claim as shown on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

Service treatment records from the second period of active duty from March 1995 to December 1995 indicate the Veteran was seen by the psychiatric service on at least three occasions and those notes refer to separate treatment records kept by the psychiatric service.  In addition, the Veteran testified that sometime in 1995 he had a nervous breakdown and was seen at Bayne-Jones Community Hospital, the base hospital where he was stationed.  

The RO made a request for records from Bayne-Jones Community Hospital but requested records concerning treatment for the Veteran's neck, back, and shoulder and did not refer to any psychiatric treatment.  There has not been any attempt to obtain the psychiatric service or any in-patient records with respect to a psychiatric disability or a nervous breakdown and they may help establish his claim for service connection for a psychiatric disorder.  VA will make as many requests as necessary to obtain relevant records from a Federal department or agency unless the records do not exist or further efforts would be futile.  38 C.F.R. § 3.159 (c) (2).  Accordingly, the RO should another attempt to locate documentation relating to psychiatric records and in-patient records from Bayne-Jones Community Hospital. 

There is evidence in the file that the Veteran has been incarcerated.  On remand, the RO should attempt to obtain any medical or psychiatric records from the incarceration.

The Veteran has reported two stressors involving sexual assault in his first period of service from February 1980 to January 1983.  The first incident occurred in either April or May 1980 at Fort Benning, Georgia and the second incident occurred sometime between June 1980 and September 1981 at Fort Hood, Texas.

As the Veteran has provided names, dates, and the location of the incidents, the Board has determined an attempt should be made to verify the Veteran's reports of stressors.

Although the Veteran was provided a VA examination, the examiner did not address all of the diagnosed psychiatric disabilities made by the Veteran's psychiatric care providers.  Rather, the examiner diagnosed the Veteran with posttraumatic stress disorder but did not discuss other psychiatric disabilities in the record such as depression whether as a direct result of service or as secondarily caused or aggravated by the Veteran's physical service connected disabilities.  Therefore, after the RO attempts to verify the stressors, it should then provide the Veteran with a VA examination to determine whether the Veteran has PTSD that is related to a verified stressor and/or has any other separate psychiatric disability that is causally or etiologically related to service or has been aggravated by his service connected disabilities. 

The Board reminds the Veteran that the duty to assist is not a one-way street, and that he has a duty to cooperate, to include reporting for examination and cooperating with the examiner.  If an appellant wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190   (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  He is advised that he has an obligation to assist VA in the development of his claim, and that failure to do so may result in an adverse decision.  38 C.F.R. § 3.655. 

Finally, although the RO provided notice letters to the Veteran as to his claim for a psychiatric disorder based upon sexual assault, the notice only listed possible secondary sources but did not discuss evidence of behavior changes and examples of credible evidence of behavior changes.  The Board has therefore determined that full notice under 38 C.F.R. § 3.304(f) should be given.

Accordingly, the case is REMANDED for the following action:

1.  Undertake those actions necessary to comply with the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), including notice to the Veteran of what information and evidence are still needed to substantiate his claims for service connection for a psychiatric disorder to include  PTSD and a psychiatric disorder other than PTSD.  Specific notice as to the recent change to 38 C.F.R. § 3.304(f), see 75 Fed. Reg. 39843 (July 13, 2010) is necessary and the RO should advise the Veteran of potential secondary sources tending to substantiate his claim of personal assault.  Examples of such evidence include, but are not limited to: Records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually-transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: A request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  The Veteran should be asked to submit evidence from any secondary sources, and if he requests assistance in obtaining same, all assistance due him should then be provided by the RO.

2.  Request from Bayne-Jones Community Hospital, the National Personnel Records Center, and any other appropriate source to include the National Archives and Records Administration, and the applicable service department all psychiatry/mental health records or in- patient records of the Veteran while he was stationed at Ft. Polk, Louisiana in October and November 1995.

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

3.  The RO should attempt to verify with the appropriate sources the stressors involving the persons identified by the Veteran as occurring in April or May 1980 at Fort Benning, Georgia for the first incident and between June 1980 and September 1981 at Fort Hood, Texas for the second incident.

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

4.  Request from the any medical records from the Pinellas County Jail for the period of incarceration from November 2008 to March 2009.  

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

5.  After the foregoing record development is completed, afford the Veteran a VA psychiatric examination to ascertain the nature and etiology of any current psychiatric disability, to specifically include PTSD, or depression.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The examiner is asked to determine:

a).  Whether it is at least as likely as not (50 percent probability), the Veteran has any current psychiatric disability, other than PTSD or schizophrenia and, if so, 

b). Whether it is at least as likely as not (50 percent probability) that any psychiatric disability diagnosed other than PTSD or schizophrenia had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

c.)  Whether it is at least as likely as not (50 percent probability) any psychiatric disability diagnosed other than PTSD or schizophrenia is caused by or aggravated by the Veteran's service connected disabilities.  

d).  If the Veteran's stressors have been verified and the Veteran has been diagnosed with PTSD, the examiner should determine whether is it at least as likely as not (50 percent probability) that PTSD is related to reported in-service stressors? 

The examiner is asked to consider service connection is in effect for intervertebral disc syndrome, lumbosacral spine; residuals of a right shoulder injury, intervertebral disc syndrome, cervical spine; right arm radiculopathy as secondary to cervical spine associated with intervertebral disc syndrome, cervical spine; and headaches.

The examiner is also asked to consider a lay person is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  Lay evidence concerning both occurrence and continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms

6.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 2010).

7.  After the development requested has been completed, adjudicate the claim of service connection for a psychiatric disorder.  If the benefit sought is denied, furnished the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


